EXHIBIT 10.1

 

TESSCO TECHNOLOGIES INCORPORATED
THIRD AMENDED AND RESTATED 1994 STOCK AND INCENTIVE PLAN

SECTION 1. PURPOSE

The purpose of the TESSCO Technologies Incorporated Third Amended and Restated
1994 Stock and Incentive Plan (as previously existing or as amended, or amended
and restated, from time to time, as the context so dictates, the "Plan") is to
attract and retain outstanding individuals as Key Employees of TESSCO
Technologies Incorporated, a Delaware corporation (the "Company"), and its
Affiliates and to motivate such individuals to achieve the long-term performance
goals of the Company by providing incentives to such individuals in the form of
stock ownership or monetary payments based on the value of the capital stock of
the Company or its financial performance, or both, on the terms and conditions
set forth herein.

SECTION 2. DEFINITIONS

As used in the Plan and unless the context clearly indicates otherwise, the
following terms shall have the respective meanings set forth below:

(a) "Affiliate" shall mean any entity that is controlled directly or indirectly
by the Company.

(b) "Award" shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Performance Award granted under the Plan.

(c) "Award Agreement" shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

(d) "Beneficiary" shall mean the person designated by the Participant, on a form
provided by the Company, to exercise the Participant's rights in accordance with
Section 7(f) of the Plan in the event of death or, if no such person is
designated, the estate or personal representative of such Participant.

(e) "Board of Directors" shall mean the Board of Directors of the Company.

(f) "Code" shall mean the Internal Revenue Code of 1986, as amended.

(g) "Commission" shall mean the United States Securities and Exchange Commission
or any successor agency.

(h) "Committee" shall mean the Compensation Committee of the Board of
Directors.  The Committee shall be composed of two or more directors, all of
whom shall be "disinterested persons" within the meaning of Rule 16b-3 and
"outside directors" within the meaning of Section 162(m)(4)(C) of the Code and
any regulations issued thereunder.

(i) "Disability" shall mean a total and permanent disability within the meaning
of the Company's long-term disability plan, as amended from time to time.

(j) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(k) "Fair Market Value" shall mean, with respect to any property (excluding the
Shares or other securities), the fair market value of such property determined
by such methods or procedures as shall be established from time to time by the
Committee, and with respect to any Shares or other securities, the last reported
sale price of the Shares or other securities on any national securities exchange
or quotation system providing such information on the day prior to the date of
the determination or, if not listed on any such exchange or quotation system,
the average of the bid and asked prices of the Shares or other securities as
reported by the National Association of Securities Dealers

1

 

--------------------------------------------------------------------------------

 



Automated Quotation System ("NASDAQ") as of the day prior to the date of the
determination of the fair market value or, if not listed on NASDAQ, the fair
market value of the Shares or other securities as of the day prior to the date
of such determination as determined in good faith by the Board of Directors or
the Committee.

(l) "Incentive Stock Option" shall mean an Option granted under Section 7(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision thereto.

(m) "Key Employee" shall mean any officer or other employee of the Company or of
any Affiliate who is described in Section 6.

(n) "Non-Qualified Option" shall mean an Option granted under Section 7(a) of
the Plan that is not intended to be an Incentive Stock Option.

(o) "Option" shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(p) "Participant" shall mean a Key Employee or non-employee director who is
designated to be granted or has received an Award under the Plan.

(q) "Performance Award" shall mean any Award granted under Section 7(d) of the
Plan.

(r) "Person" shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

(s) "Released Securities" shall mean Restricted Stock with respect to which all
applicable restrictions have expired, lapsed or been waived.

(t) "Restricted Stock" shall mean any Shares granted and issued under Section
7(c) of the Plan.

(u) "Restricted Stock Unit" shall mean any Award granted under Section 7(c) of
the Plan that is denominated in Shares.

(v) "Restriction Period" shall mean, with respect to Restricted Stock or
Restricted Stock Units, that period of time determined by the Committee pursuant
to Section 7(c).

(w) "Retirement" shall mean termination of a Participant's employment with the
Company or any Affiliate at his or her "normal retirement date" as defined in
the Company's Retirement Savings Plan or any successor plan.

(x) "Termination" shall mean any resignation or discharge from employment with
the Company or any Affiliate except in the event of Disability, Retirement or
death.

(y) "Rule 16b-3" shall mean Rule 16b-3 promulgated by the Commission under the
Exchange Act or any successor rule or regulation thereto.

(z) "Shares" shall mean shares of the Common Stock of the Company and such other
securities or property as may become the subject of Awards or become subject to
Awards pursuant to an adjustment made under Section 8 of the Plan.

(aa) "Stock Appreciation Right" shall mean any Award granted under Section 7(b)
of the Plan.

SECTION 3. EFFECTIVE DATE; STOCKHOLDER APPROVAL; TERMINATION

(a) EFFECTIVE DATE AND STOCKHOLDER APPROVAL.  The Plan was originally effective
as of April 12, 1994, upon approval by the stockholders of the Company in
accordance with the provisions of Rule 16b-3.  The Plan was amended and
restated, and readopted, upon approval of the stockholders as of July 22,
2004.  The Plan was amended and restated a second time following the approval of
the stockholders of certain modification to the

2

 

--------------------------------------------------------------------------------

 



Plan, and of the Plan in its entirety for purposes of Section 162(m) of the
Code, as of July 24, 2008.  The Plan was further amended, and the Plan in its
entirety approved for purposes of Section 162(m) of the Code, following the
approval of the stockholders as of July 21, 2011.  This third amendment and
restatement of the Plan has been approved by the Board of Directors as of June
9, 2016 and will be and become effective as of the date such amendment and
restatement is approved by the stockholders of the Company. 

(b) TERMINATION.  No Award shall be granted under the Plan after July 21, 2021;
PROVIDED, HOWEVER, that any Award theretofore granted may extend beyond such
date unless expressly provided otherwise herein or in the applicable Award
Agreement; PROVIDED FURTHER, to the extent set forth in Section 8 hereof, the
authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or restrictions with respect
to any such Award, and the authority of the Board of Directors to amend the
Plan, shall extend beyond such date.

SECTION 4. ADMINISTRATION

The Plan shall be administered by the Committee; PROVIDED, HOWEVER, that if at
any time the Committee shall not be in existence, the functions of the Committee
as specified in the Plan shall be exercised by those members of the Board of
Directors who qualify as "disinterested persons" under Rule 16b-3 and as
"outside directors" under Section 162(m)(4)(C) of the Code and any regulations
issued thereunder.

Subject to the terms of the Plan and applicable law, the Committee shall have
full power and authority with respect to the Plan, including, without
limitation, the power to:

(i) designate Participants;

(ii) determine the types of Awards to be granted to each Participant under the
Plan;

(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards;

(iv) determine the terms and conditions of any Award;

(v) determine whether, to what extent, under what circumstances and the method
by which Awards may be settled or exercised in cash, Shares, other securities,
other Awards or other property, or cancelled, forfeited or suspended;

(vi) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the holder thereof or of the Committee;

(vii) interpret and administer the Plan and any instrument or agreement relating
to, and any Award made under, the Plan (including, without limitation, any Award
Agreement);

(viii) establish, amend, suspend and waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and

(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan, or any Award, shall be within the sole discretion of the Committee, may be
made at any time, and shall be final, conclusive and binding upon all Persons,
including the Company, any Affiliate, any Participant, any holder or Beneficiary
of any Award, any stockholder and any employee of the Company or of any
Affiliate.

SECTION 5. GRANTS OF AWARDS; SHARES AVAILABLE FOR AWARD

3

 

--------------------------------------------------------------------------------

 



(a) The Committee may, from time to time, grant Awards to one or more
Participants; PROVIDED, HOWEVER, that:

(i) subject to any adjustment pursuant to Section 8, the aggregate number of
Shares available with respect to which Awards may be granted under the Plan
shall be 4,203,125;

(ii) to the extent that any Shares covered by an Award granted under the Plan,
or to which any Award relates, are forfeited (prior to the payment of dividends
or the exercise by the holder of other indicia of ownership of the Shares or
other property issuable or payable with respect to the Award), or if an Award
otherwise terminates, expires or is cancelled prior to the delivery of all of
the Shares or of other consideration issuable or payable pursuant to such Award,
then the number of Shares counted against the number of Shares available under
the Plan in connection with the grant of such Award, to the extent of any such
forfeiture, termination, expiration or cancellation, shall again be available
for granting of Awards under the Plan;

(iii) Shares which have been issued, or any other shares of the capital stock of
the Company, which a Participant tenders to the Company, or any Shares withheld
by the Company upon exercise or otherwise in respect of any Award, in
satisfaction of income or payroll tax withholding obligations or in satisfaction
of the exercise price of any Award, shall not again be available for granting of
Awards under the Plan; and

(iv) any Shares ceasing to be subject to an Award due to the exercise of an
Award or expiration of a Restriction Period shall no longer be available for
granting of an Award hereunder.

(b) For purpose of this Section 5:

(i) if an Award is denominated in Shares, the number of Shares covered by such
Award, or to which such Award relates, shall be counted on the date of grant of
such Award against the number of Shares available for granting Awards under the
Plan; and

(ii) if an Award is not denominated in Shares, a number of Shares shall be
counted on the date of grant of such Award against the number of Shares
available for granting Awards under the Plan equal to the quotient of the Fair
Market Value (calculated as of the date of grant) of the maximum amount of cash
or other consideration payable pursuant to such Award, divided by the Fair
Market Value of one Share on the date of grant.

(c) Any Shares delivered by the Company pursuant to an Award may consist, in
whole or in part, of authorized and unissued Shares or of treasury Shares.  In
determining the size of any Award, the Committee may take into account a
Participant's responsibility level, performance, potential, cash compensation
level, the Fair Market Value of the Shares at the time of the Award and such
other considerations as it deems appropriate.

SECTION 6. ELIGIBILITY

Any Key Employee, including any executive officer or employee-director of the
Company or any Affiliate, who is not a member of the Committee and who, in the
opinion of the Committee, contributes to the continued growth, development and
financial success of the Company or an Affiliate shall be eligible to be
designated as a Participant.  In addition, and notwithstanding the foregoing or
any other provision of the Plan, any non-employee director of the Company shall
be eligible to be designated as a Participant and receive Awards under the Plan,
provided that each grant of an Award to a non-employee director shall be made
only upon the concurrence of a majority of the members of the entire Board of
Directors who are disinterested in the grant, and not more than 112,500 shares
issuable under the Plan may be issued to each non-employee director.

4

 

--------------------------------------------------------------------------------

 



SECTION 7. AWARDS

(a) OPTIONS.  The Committee is hereby authorized to grant Options to
Participants in the form of either Non-Qualified Stock Options or Incentive
Stock Options with the terms and conditions set forth in this Section 7 and with
such additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.

(i) LIMITATIONS ON INCENTIVE STOCK OPTIONS.

(A) In the event the Committee grants Incentive Stock Options, the aggregate
Fair Market Value (determined at the time the Options are granted) of the Shares
underlying any such Options, together with the shares underlying any incentive
stock options (as defined in Section 422 of the Code) under any other plans of
the Company or any Affiliate, which shall be first exercisable by any one
Participant shall not, during any calendar year, exceed $100,000, or such other
limitation as may be provided in the Code.

(B) The grant of Options hereunder shall be subject to guidelines adopted by the
Committee with respect to the timing and size of such Options.  In addition, the
Committee may in its discretion provide that an Option may not be exercised in
whole or in part for any period or periods specified by the Committee.  The
right of a participant to exercise an Option shall be cancelled if and to the
extent that Shares covered by such Option are used to calculate amounts received
upon exercise of a related Stock Appreciation Right.

(C) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.

(ii) EXERCISE PRICE.  The exercise price per Share purchasable under an Option
shall be determined by the Committee; PROVIDED, HOWEVER, that such exercise
price shall not be less than the Fair Market Value of a Share on the date of
grant of the Option.

(iii) OPTION TERM.  The term of each Option shall be fixed by the Committee;
PROVIDED, HOWEVER, that in no event shall the term of any Incentive Stock Option
exceed a period of ten years from the date of its grant.

(iv) EXERCISABILITY AND METHOD OF EXERCISE.  Except for such limitations as may
be set forth herein, an Option shall become exercisable in such manner and
within such period or periods and in such installments or otherwise as shall be
determined by the Committee and set forth in the Award Agreement evidencing the
Option.  The Committee also shall determine the method or methods by which, and
the form or forms in which, payment of the exercise price with respect to any
Option may be made or deemed to have been made.

(b) STOCK APPRECIATION RIGHTS.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants.  Subject to the terms of the Plan and
any applicable Award Agreement, a Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive, upon exercise
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise, over (ii) the grant price of the right as specified by the Committee,
which shall not be less than the Fair Market Value of one Share on the date of
grant of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, methods
of settlement and any other terms and conditions of any Stock Appreciation Right
shall be as determined by the Committee.  The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate, including, without limitation, restricting the time of
exercise of the Stock Appreciation Right to specified periods as may be
necessary to satisfy the requirements of Rule 16b-3.

(c) RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

(i) ISSUANCE.  The Committee is hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units to Participants, such Awards, including the
total number of Shares to which they pertain, to be evidenced by an Award
Agreement.

5

 

--------------------------------------------------------------------------------

 



(ii) RESTRICTIONS.  Shares of Restricted Stock and Restricted Stock Units shall
be issued in the name of the Participant without payment of consideration, and
shall be subject to such restrictions as the Committee may impose (including,
without limitation, a Restriction Period, any limitation on the right to vote a
Share of Restricted Stock or the right to receive any dividend or other right or
property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.  Different Restricted Stock or Restricted Stock Unit Awards may
have different Restriction Periods.

(iii) REGISTRATION.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued to evidence
Shares of Restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
(as determined by the Committee) referring to the terms, conditions and
restrictions applicable to such Restricted Stock.  Upon completion of the
applicable Restriction Period, the related restriction or restrictions upon the
Award shall expire and new certificates representing the Award shall be issued
without the applicable restrictive legend described herein.  Such Shares shall
be delivered in accordance with the terms and conditions of such Participant's
Award Agreement.

(d) PERFORMANCE AWARDS.  The Committee is hereby authorized to grant Performance
Awards to Participants. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, other Awards or other property and (ii)
shall confer on the holder thereof rights valued as determined by the Committee
and payable to, or exercisable by, the holder of the Performance Award, in whole
or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish.  Subject to the terms of
the Plan, the Committee shall establish performance goals to be achieved during
any performance period, the length of any performance period, the amount of any
Performance Award granted, and the amount of any payment or transfer to be made
pursuant to any Performance Award.

(e) CODE SECTION 162(M) REQUIREMENTS.  The Committee in its sole discretion
shall determine whether Awards made pursuant to the Plan shall be designed to
meet the requirements of performance-based compensation within the meaning of
Section 162(m) of the Code and any regulations issued thereunder.  The
performance goals among which the Committee may select for purposes of
satisfying the performance-based compensation conditions under Section 162(m) of
the Code include earnings per share, revenues, Share price, market performance,
profitability and/or other criteria related to the Company’s overall performance
or the performance of a particular business unit, corporate staff, or in some
cases, individual performance.

(f) TERMINATION, RETIREMENT, DISABILITY AND DEATH.  In the event a Participant
ceases employment with the Company or any Affiliate prior to exercise of the
Participant's Option or Stock Appreciation Right, prior to the lapse of any
Restriction Period or prior to the achievement of any performance goals or lapse
of any performance period, such Award shall be subject to the following
provisions:

(i) TERMINATION.  If the Termination is at the Company's request for gross
misconduct by the Participant, the Participant's Award shall be forfeited
immediately.  If the Termination is at the Participant's request, or at the
Company's request for reasons other than gross misconduct, the Award shall be
forfeited immediately unless the Committee in its discretion decides that an
option or Stock Appreciation Right shall be exercisable and the extent to which
it shall be exercisable, or decides to remove any restrictions applicable to
Restricted Stock, Restricted Stock Units or Performance Awards, except that such
discretion shall not be exercised to the extent that an Award is designed to
meet the requirements of performance-based compensation within the meaning of
Section 162(m) of the Code and any regulations thereunder.

(ii) RETIREMENT.  In the event of Retirement, Options and Stock Appreciation
Rights must be exercised within 12 months (or such lesser period as the Code may
require) of the Participant's "normal retirement date" as defined in the
Company's Retirement Savings Plan or any successor plan, any restriction
applicable to a Restricted Stock Award shall be removed pro rata, in accordance
with the portion of the Restriction Period which has expired upon such
Retirement, and any restriction applicable to any Performance Award may be
removed in the discretion of the Committee, except that such discretion shall
not be exercised to the extent that an Award is designed to meet the
requirements of performance-based compensation within the meaning of Section
162(m) of the Code and any regulations thereunder.

6

 

--------------------------------------------------------------------------------

 



(iii) DISABILITY.  Upon a Participant's Disability, the Participant's Options
and Stock Appreciation Rights shall be exercisable, any restriction applicable
under a Restricted Stock Award shall be removed on a pro rata basis in
accordance with the portion of the Restriction Period expired as of the date of
Disability, as such date is determined under the Company's long-term disability
plan, as amended from time to time, and any restriction applicable under a
Performance Award may be removed in the discretion of the Committee.

(iv) DEATH.  If the Participant shall die while in the employment of the Company
or any Affiliate or within the period of time after Retirement during which the
Participant would have been entitled to exercise his Options and Stock
Appreciation Rights, the Participant's Beneficiary shall have the right to
exercise such Options and Stock Appreciation Rights within 12 months from the
date of the Participant's death to the extent the Participant was entitled to
exercise the same immediately prior to the Participant's death.  Any restriction
applicable under a deceased Participant's Restricted Stock Award shall be
removed on a pro rata basis in accordance with the portion of the Restricted
Period which had expired as of the date of death, and any restriction applicable
under a deceased Participant's Performance Award may be removed in the
discretion of the Committee.

(g) ELECTION TO RECOGNIZE INCOME.  If a Participant makes an election in a
timely manner pursuant to Section 83(b) of the Code to recognize income for tax
purposes when an Award is first made, the Participant shall notify the Company
within 10 days of the making of such election.

(h) GENERAL.

(i) AWARD AGREEMENTS.  Each Award granted under the Plan shall be evidenced by
an Award Agreement in such form as shall have been approved by the Committee.

(ii) AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER.  Awards may be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate.
Awards granted in addition to or in tandem with other Awards, or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate, may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

(iii) FORMS OF PAYMENT UNDER AWARDS.  Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or any Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of interest in
installments or deferred payments.

(iv) LIMITS ON TRANSFER OF AWARDS.  No Award (other than Released Securities),
and no right under any such Award, shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution (or, in the case of an Award of Restricted Stock, to the
Company); PROVIDED, HOWEVER, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
Beneficiary to exercise the rights of the Participant, and to receive any
property distributable with respect to any Award upon the death of the
Participant.  Each Award, and each right under any Award, shall be exercisable,
during the Participant's lifetime, only by the Participant or, if permissible
under applicable law, by the Participant's guardian or legal representative.  No
Award (other than Released Securities), and no right under any such Award, may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.

(v) TERM OF AWARDS.  Except as otherwise provided herein, the term of each Award
shall be for such period as may be determined by the Committee.

(vi) SHARE CERTIFICATES AND REPRESENTATION BY PARTICIPANTS.  All certificates
for Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or

7

 

--------------------------------------------------------------------------------

 



the rules, regulations and other requirements of the Commission, any stock
exchange or other market upon which such Shares or other securities are then
listed or traded, and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be inscribed upon any such
certificate(s) to make appropriate reference to such restrictions.  The
Committee may require each Participant or other Person who acquires Shares or
other securities under the Plan to represent to the Company in writing that such
Participant or other Person is acquiring the Shares or other securities without
a view to the distribution thereof.

(vii) ANNUAL AWARD LIMIT.  Notwithstanding any other provision of this Plan to
the contrary, no Participant shall receive in any one calendar year Awards for
more than 337,500 Shares (or the cash equivalent of such Shares).

(viii) SECTION 409A COMPLIANCE.  The Committee shall design and interpret all
Awards under this Plan in a manner that causes such Awards to be exempt from, or
compliant with, the deferred compensation requirements of Section 409A of the
Code.  Thus, to the extent that an Award is subject to Section 409A, the amount
payable upon exercise or vesting of such Award shall only be payable, as
determined by the Committee in the Award Agreement, in the designated form upon
the Participant's separation from service, disability or death, at a specified
time (or pursuant to a fixed schedule), upon a change in ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company, or upon the occurrence of an unforeseeable emergency
(each such event as described in Section 409A and the regulations
thereunder).  Any right to receive a series of installment payments under an
Award shall be treated for purposes of Section 409A as a right to receive a
series of separate payments.  If an Award that is subject to Section 409A is
payable upon the separation from service of a specified employee (as defined in
Section 409A) of the Company, any payments due under the Award during the
six-month period following the specified employee's separation from service
shall be accumulated and paid out to the specified employee during the seventh
month following separation from service (with or without interest as determined
by the Committee).

SECTION 8. AMENDMENT AND TERMINATION; ADJUSTMENTS; CORRECTIONS

(a) AMENDMENTS TO THE PLAN.  The Board of Directors may amend, alter, suspend,
discontinue or terminate the Plan; PROVIDED, HOWEVER, that no amendment,
alteration, suspension, discontinuation or termination of the Plan shall in any
manner (except as otherwise provided in this Section 8) adversely affect any
Award granted and then outstanding under the Plan, without the consent of the
respective Participant; PROVIDED FURTHER, HOWEVER, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that would:

(i) increase the total number of Shares available for Awards under the Plan,
except as provided in Section 8(c) hereof;

(ii) materially increase the benefits accruing to Participants under the Plan;
or

(iii) materially modify the requirements as to eligibility for participation in
the Plan.

(b) AMENDMENTS TO AWARDS.  The Committee may, in whole or in part, waive any
conditions or other restrictions with respect to, and may amend, alter, suspend,
discontinue or terminate, any Award granted under the Plan, prospectively or
retroactively, but no such action shall impair the rights of any Participant
without the Participant's consent, except as provided in Section 8(c) and (d)
hereof.

(c) CERTAIN ADJUSTMENTS OF AWARDS.

(i) In the event the Company or any Affiliate shall assume outstanding employee
awards or the right or obligation to make future such awards in connection with
the acquisition of another business or business entity, the Committee may make
such adjustments in the terms of Awards, not inconsistent with the terms of the
Plan, as it shall deem appropriate in order to achieve reasonable comparability
or other equitable relationship between the assumed awards and the Awards
granted under the Plan, as so adjusted.

8

 

--------------------------------------------------------------------------------

 



(ii) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction, change in applicable laws, regulations or financial
accounting principles or other event affects the Shares, such that an adjustment
is determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee may, in such manner as it may deem equitable,
adjust any or all of:  (A) the number and type of Shares (or other securities or
property) which thereafter may be made the subject of Awards under the Plan; (B)
the number and type of Shares (or other securities or property) subject to
outstanding Awards; and (C) the grant, purchase or exercise price with respect
to any Award, or, if deemed appropriate, make provision for a cash payment to
the holder of an outstanding Award; PROVIDED, HOWEVER, in each case, that with
respect to Awards of Incentive Stock Options, no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision thereto; PROVIDED
FURTHER, HOWEVER, that the number of Shares subject to any Award denominated in
Shares shall always by a whole number.

(iii) Anything herein to the contrary notwithstanding, except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares) the terms of outstanding awards may not be amended to reduce
the exercise price of outstanding options or SARs or cancel outstanding options
or SARs in exchange for cash, other awards or options or SARs with an exercise
price that is lower than the exercise price of the original options or SARs
without first obtaining stockholder approval of such repricing.

(d) CORRECTION OF DEFECTS, OMISSIONS AND INCONSISTENCIES.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to carry the Plan into effect.

SECTION 9. GENERAL PROVISIONS

(a) NO RIGHTS TO AWARDS.  No Key Employee, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Key Employees, Participants or holders
or Beneficiaries of Awards under the Plan.  The terms and conditions of Awards
need not be the same with respect to each Participant.

(b) WITHHOLDING.  No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal income tax purposes
with respect to any Award under the Plan, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations arising with respect to Awards under the Plan
may be settled with Shares (other than Restricted Stock), including Shares that
are part of, or are received upon exercise of, the Award that gives rise to the
withholding requirement.  The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company and any Affiliate
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant.  The Committee may establish
such procedures as it deems appropriate for the settling of withholding
obligations with Shares, including, without limitation, the establishment of
such procedures as may be necessary to satisfy the requirements of Rule 16b-3.

(c) ACCELERATION.  Except as otherwise provided hereunder, the Committee may, in
its discretion, accelerate the time at which an outstanding Award granted
hereunder may be exercised.  With respect to Restricted Stock, in connection
with the consummation of a public tender offer for all or any portion of the
Shares of the Company, or consummation of a merger or consolidation of the
Company with another entity, the Committee, in its sole discretion, may shorten
or eliminate the Restriction Period consistent with the best interests of the
Company.

(d) NO RIGHT TO EMPLOYMENT.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate.  Further, the Company or any

9

 

--------------------------------------------------------------------------------

 



Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.

(e) UNFUNDED STATUS OF THE PLAN.  Unless otherwise determined by the Committee,
the Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds.  The Plan shall not establish any fiduciary
relationship between the Company and any Participant or other Person.  To the
extent any Person holds any right by virtue of the grant of an Award under the
Plan, such right (unless otherwise determined by the Committee) shall be no
greater than the right of an unsecured general creditor of the Company.

(f) GOVERNMENT AND OTHER REGULATIONS.  The obligation of the Company to make
payment of Awards in Shares or otherwise shall be subject to all applicable
laws, rules and regulations, and to such approvals by any government agencies as
may be required.  If Shares awarded hereunder may in certain circumstances be
exempt from registration under the Securities Act of 1933, the Company may
restrict its transfer in such manner as it deems advisable to ensure such exempt
status.

(g) INDEMNIFICATION.  The Company shall indemnify and hold harmless each
individual who is or at any time serves as a member of the Committee against and
from:

(i) any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such individual in connection with or resulting from any claim,
action, suit or proceeding to which such individual may be a party or in which
such individual may be involved by reason of any action or failure to act under
the Plan; and

(ii) any and all amounts paid by such individual in satisfaction of judgment in
any such action, suit or proceeding relating to the Plan.

Each individual covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
individual undertakes to handle and defend it on such individual's own
behalf.  In addition, such individuals shall also be entitled to any other
rights of indemnification which such individuals may have under the certificates
of incorporation or by-laws of the Company or any Affiliate, as a matter of law,
or otherwise, or of any power that the Company or any Affiliate may have to
indemnify such individual or hold such individual harmless.

(h) GOVERNING LAW.  The validity, construction and effect of the Plan, and any
rules and regulations relating to the Plan, shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

(i) SEVERABILITY.  If any provision of the Plan, any Award Agreement or any
Award is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan, any
Award Agreement or any Award under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, the
Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan, such Award
Agreement and such Award shall remain in full force and effect.

(j) NO FRACTIONAL SHARES.  No fractional Shares shall be issued or delivered
pursuant to the Plan, any Award Agreement or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Shares, or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

(k) HEADINGS.  Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

 

10

 

--------------------------------------------------------------------------------